DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election without traverse of Species I: Figure 2 in the reply filed on 08/23/2022 is acknowledged.  
Claims 10-11 and 19-20 are however drawn to non-elected species and are therefore withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Publication CN109190592A to Hu (hereinafter "Hu", included in IDS provided by Applicant).
Regarding Claims 1 and 12, Hu teaches a display device, comprising a display panel, and the display panel comprising: a display screen comprising a display surface and a non-display surface, and a fingerprint identification area and a non-fingerprint identification area outside the fingerprint identification area; a first backlight module disposed on the non-display surface and corresponding to the non-fingerprint identification area; a second backlight module disposed at a same side of the display screen with the first backlight module, connected to the first backlight module, and corresponding to the fingerprint identification area; and a fingerprint sensor disposed at a side of the second backlight module away from the display screen (Figs. 2-3; Abstract; Para. 27-43 of Hu; LCD display device comprises an LCD display screen and a first backlight module arranged below the LCD display screen. The first backlight module is provided with an embedding groove, in which a second backlight module and an optical fingerprint module are arranged, the second backlight module is arranged below the LCD display screen, and the optical fingerprint module is arranged below the second backlight module); wherein the second backlight module has a fingerprint identification mode and a display mode, in the fingerprint identification mode, light reaches the fingerprint sensor through the second backlight module for fingerprint identification, and in the display mode, the first backlight module and the second backlight module provide uniform backlight to the display screen (Figs. 2-3; Abstract; Para. 27-43 of Hu; LCD display device includes an LCD display 2, a first backlight module 1 disposed under the LCD display 2, and a first backlight module 1 A second slot backlight module 5 and an optical fingerprint module 4 are disposed in the slot 101. The second backlight module 5 is disposed under the LCD display 2, and the optical fingerprint module 4 is disposed on the second backlight. Below the module 5. During fingerprint recognition, the second backlight module 5 is illuminated to provide a light source for the optical fingerprint module. The optical fingerprint module collects fingerprints and performs verification. When the verification is successful, an unlock signal is issued. After the screen is unlocked, both the first backlight module 1 and the second backlight module 5 are illuminated to provide backlighting for the LCD display 2).

Regarding Claims 2 and 13, Hu teaches that the first backlight module is disposed on the non-display surface and the second backlight module is disposed at a side of the first backlight module away from the non-display surface (Fig. 2 of Hu; first backlight module 1… second slot backlight module 5).

Allowable Subject Matter
Claims 4-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, teach or fairly suggest that in the fingerprint identification mode, the second backlight module is in an opaque state and backlight provided by the second backlight module is fully reflected in the second backlight module, and in the display mode, the second backlight module is in a transparent state and the backlight provided by the second backlight module is uniformly scattered in the second backlight module as well as the first backlight module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622